United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 08-2463
                                    ___________

United States of America,                *
                                         *
             Appellee,                   * Appeal from the United States
                                         * District Court for the
      v.                                 * District of Nebraska.
                                         *
Todd F. Meyers,                          * [UNPUBLISHED]
                                         *
             Appellant.                  *
                                    ___________

                              Submitted: November 25, 2009
                                 Filed: November 30, 2009
                                  ___________

Before BYE, BOWMAN, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

        Todd Meyers appeals following sentencing by the district court1 upon his guilty
plea to drug-trafficking and gun offenses. His counsel has moved to withdraw and has
filed a brief under Anders v. California, 386 U.S. 738 (1967), arguing that the within-
Guidelines-range sentence was unreasonable. Meyers has filed a pro se supplemental
brief in which he argues counsel provided ineffective assistance, and the police search
involved in his case was unlawful.



      1
        The Honorable Joseph F. Bataillon, Chief Judge, United States District Court
for the District of Nebraska.
        We review the imposition of sentences under a deferential abuse-of-discretion
standard, first ensuring that the district court committed no significant procedural
error, and then considering the substantive reasonableness of the sentence. See United
States v. Feemster, 572 F.3d 455, 461 (8th Cir. 2009) (en banc). Upon careful review
of the record, we find that the district court did not commit procedural error and the
sentence is not substantively unreasonable. Significantly, the sentence imposed was
within the undisputed Guidelines range, see Rita v. United States, 551 U.S. 338, 347-
50 (2007), and Meyers has not rebutted the presumption of reasonableness. As to his
pro se arguments, the ineffective-assistance claim is not properly before us in this
direct criminal appeal, see United States v. Hughes, 330 F.3d 1068, 1069 (8th Cir.
2003); and Meyers’s unconditional guilty plea forecloses his illegal-search argument,
see United States v. Arrellano, 213 F.3d 427, 430 (8th Cir. 2000).

      After reviewing the record independently under Penson v. Ohio, 488 U.S. 75
(1988), we find no nonfrivolous issues for appeal. Accordingly, we affirm the
judgment of the district court, we grant counsel’s motion to withdraw, and we deny
Meyers’s motion for new counsel.
                       ______________________________




                                         -2-